[Cite as State v. Ridder, 2016-Ohio-5195.]

                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                               :     APPEAL NO. C-150460
                                                   TRIAL NO. B-1306452
        Plaintiff-Appellee,                  :
                                                      O P I N I O N.
  vs.                                        :

SAMUEL RIDDER,                               :

     Defendant-Appellant.                    :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: August 3, 2016




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Roger W. Kirk, for Defendant-Appellant.
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS


M OCK , Judge.

       {¶1}    Defendant-appellant Samuel Ridder moved in with S.W.’s mother

shortly after S.W. was born. For the first few years, the three lived in Kentucky with

S.W.’s older brother. Shortly after S.W.’s mother gave birth to another child, the

family moved to Delhi. According to testimony by S.W. at trial, Ridder, on several

occasions, both in her bedroom and his bedroom, had placed his fingers in her

vagina and her anus, licked her privates, made her rub his penis with her hand, and

put his penis in her mouth. S.W.’s mother had been unaware of Ridder’s conduct at

the time of the incidents, which had occurred when S.W. was between four and five

years old.

       {¶2}    After a domestic-violence incident, S.W.’s mother took the children

and left the home. After staying briefly with S.W.’s maternal grandfather, S.W.’s

mother took the children with her to stay in a domestic-violence shelter in Circleville,

Ohio. After staying at the shelter for a few weeks, S.W. disclosed the incidents to her

mother. Her mother took S.W. to the Center for Family Safety and Healing at the

Nationwide Children’s Hospital in Columbus (“Center”). The Center operates under

the same guidelines and protocols as the Mayerson Center for Safe and Healthy

Children at the Cincinnati Children’s Hospital Medical Center (“Mayerson Center”).

S.W. was interviewed by Jennifer Westgate, a licensed social worker. After the

interview, during which she disclosed some of the conduct and indicated that it had

happened “in Kentucky,” S.W. was examined and treated by physicians with the

hospital. Additionally, staff members from the Center contacted the Delhi Police

Department.

       {¶3}    Detective Joe Macaluso contacted Ridder and asked him to appear for

an interview. In the interview, Ridder denied the allegations. After concluding the


                                           2
                     O HIO F IRST D ISTRICT C OURT OF A PPEALS


interview, Macaluso released Ridder, but told him that he would likely need to be

seen again. Because Macaluso had surgery during that time, several months passed

before he could contact Ridder. After a couple of failed attempts to coordinate their

schedules, Ridder refused to further cooperate with the police. He was later arrested

and indicted on four counts of rape, in violation of R.C. 2907.02(A)(1)(b). The first

two rape counts alleged digital penetration of the vaginal or anal cavity, the third

rape count alleged that he had engaged in cunnilingus with S.W., and the fourth

count alleged that he had compelled S.W. to engage in fellatio. He was also charged

with one count of gross sexual imposition (“GSI”), in violation of R.C. 2907.05(A)(4),

for forcing S.W. to touch his penis with her hand.

       {¶4}      At trial, Ridder’s trial counsel pursued two separate theories of the

case. Counsel’s first theory was that her mother had coached S.W. to make the

allegations in order to secure the family’s stay at a domestic-violence shelter in

Circleville. Counsel’s second approach to the case involved convincing the jury that

the incidents occurred in Kentucky, based on what S.W. had said in her interview

with Westgate.

       {¶5}      Ridder was found guilty of all charges. The trial court sentenced

Ridder to life in prison without parole for each of the rape convictions, and to 18

months in prison for the GSI. Neither the transcript of the proceedings nor the

sentencing entry explicitly states whether the life sentences were to be served

consecutively or concurrently.

                           The Admission of S.W.’s Interview
                                 Was Not Plain Error

       {¶6}      In his first assignment of error, Ridder claims that the trial court erred

by allowing the state to play the video recording of S.W.’s interview with Westgate to the



                                             3
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS


jury, and by admitting that recording into evidence. Ridder concedes, however, that he

did not object, so he has waived all but plain error. Reversal for plain error is warranted

only if the outcome “clearly would have been different absent the error.” State v. Hill, 92
Ohio St. 3d 191, 203, 749 N.E.2d 274 (2001). Given our review of the record, we find no

plain error.

       {¶7}     Evid.R. 803(4) provides an exception to the hearsay rule for

“[s]tatements made for the purposes of medical diagnosis or treatment and describing

medical history, or past or present symptoms, pain, or sensations, or the inception or

general character of the cause or external source thereof insofar as reasonably pertinent

to diagnosis or treatment.” This court has previously held that similar statements made

by a child victim to a social worker at the Mayerson Center were admissible under

Evid.R. 803(4). See State v. Lukacs, 188 Ohio App. 3d 597, 2010-Ohio-2364, 936 N.E.2d
506, ¶ 4-12 (1st Dist.); State v. Bowers, 1st Dist. Hamilton No. C-150024, 2016-Ohio-

904, ¶ 20-24.

       {¶8}     In determining whether a child’s statements were made for the purpose

of medical diagnosis or treatment, the Lukacs court noted that the inquiry “depends

upon the facts of the particular case” and the factors to be examined include (1) the

nature of the questioning—whether the interviewer asked leading or suggestive

questions; (2) whether the child had a reason to lie; (3) whether the child understood the

need to tell the truth; (4) the age of the child at the time the statements were made; and

(5) whether the child’s statements were consistent. Lukacs at ¶ 7.

       {¶9}     Our application of the facts in this case to the considerations set forth in

Lukacs cause us to conclude that the statements were made for the purpose of medical

diagnosis or treatment. Westgate did not ask leading or suggestive questions, S.W. had

no reason to lie, Westgate impressed upon her the need to tell the truth, her responses


                                             4
                     O HIO F IRST D ISTRICT C OURT OF A PPEALS


were age-appropriate, and they were consistent. Additionally, as the trial court noted at

sentencing, the level of detail S.W. volunteered about the experiences—how things

looked, felt, and tasted for example—were wholly inconsistent with either fabrication or

coaching. Therefore, the interview was admissible pursuant to Evid.R. 803(4). We

overrule Ridder’s first assignment of error.

                               Prosecutorial Misconduct

       {¶10}    In his second assignment of error, Robinson claims that the trial

prosecutor engaged in misconduct through both a series of leading questions and a

series of comments made during closing argument. Again, counsel failed to object to

any of the cited instances. Of the five page citations listed by Ridder that he claims

contained leading questions, none of them were related to key testimony about the

incidents referenced in the indictment. These five, isolated instances—in a trial that

lasted several days and from a transcript that contained over 1200 pages—did not affect

the outcome of the trial, and therefore, do not constitute plain error.

       {¶11}    As for the comments made during closing argument, none of them were

improper. The test for prosecutorial misconduct in closing argument is whether the

comments were improper and prejudicial to the accused’s substantial rights. State v.

Williams, 99 Ohio St. 3d 439, 2003-Ohio-4164, 793 N.E.2d 446, ¶ 44, citing State v.

Smith, 14 Ohio St. 3d 13, 14, 470 N.E.2d 883 (1984).            In determining whether a

prosecutor’s remarks during closing argument were prejudicial, we must consider “the

effect the misconduct had on the jury in the context of the entire trial.” State v. Keenan,

66 Ohio St. 3d 402, 410, 613 N.E.2d 203 (1993).

       {¶12}    In this case, the statements made by the prosecutor were fair comments

on the evidence and argument of defense counsel. They did not so adversely affect the

jury, within the context of the entire trial, that Ridder can now show prejudice. Pointing


                                               5
                       O HIO F IRST D ISTRICT C OURT OF A PPEALS


out the weaknesses of defense counsel’s closing argument, pointing to claims or

arguments that are disingenuous or not supported by the evidence, or highlighting a

defendant’s conduct that evinces guilt are not improper.

          {¶13}   Finding no prosecutorial misconduct, we overrule Ridder’s second

assignment of error.

                             Ineffective Assistance of Counsel

          {¶14}   In his third assignment of error, Ridder claims that his trial counsel was

ineffective for failing to make a Crim.R. 29 motion for an acquittal at the close of the

state’s case, failing to object to the admission of the video recording of the interview

between S.W. and Westgate, and failing to object to the questions and statements that

formed the basis for his claims of prosecutorial misconduct. Ridder has failed to

demonstrate that counsel was ineffective in these areas.

          {¶15}   To prove ineffective assistance of counsel, a defendant generally has to

demonstrate that counsel’s performance was deficient and that the deficient

performance was prejudicial. Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052,

80 L. Ed. 2d 674 (1984); State v. Bradley, 42 Ohio St. 3d 136, 141-142, 538 N.E.2d 373

(1989). Prejudice results when there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different. Bradley

at 142.

          {¶16}   Ridder first argues that it was ineffective for trial counsel to fail to make

a Crim.R. 29 motion at the close of the state’s case. But it is not ineffective assistance to

fail to file a motion that would not have been successful. See State v. Hill, 75 Ohio St. 3d
195, 211, 661 N.E.2d 1068 (1996). S.W.’s testimony alone was sufficient to meet the

state’s burden on all the charges listed in the indictment. Therefore, had counsel made a

Crim.R. 29 motion, it would not have succeeded.


                                               6
                     O HIO F IRST D ISTRICT C OURT OF A PPEALS


       {¶17}    Ridder next argues that it was ineffective for trial counsel to fail to object

to the admission of the video of the interview of S.W. by Westgate. But the video was

crucial to defense counsel’s trial strategy. First, counsel sought to convince the jury that

the events S.W. described occurred in Kentucky, not Ohio. In closing, he said that “if

you believe the recording, no conviction.” He then went on to say that, if they doubted

the statement that she made that the events occurred in Kentucky, “you’re doubting the

key evidence.” Without the video, counsel would not have been able to make the

argument, because no other admitted evidence placed the events in Kentucky.

       {¶18}    Additionally, counsel argued that S.W.’s mother had coached her in

order to stay in the domestic-violence shelter in Circleville. The only evidence of

coaching that counsel was able to develop came from the phrasing of a couple of S.W.’s

statements in the recording, and he referred to it repeatedly during his closing

argument. Without the recording, counsel would not have had any direct evidence of

coaching.

       {¶19}    While these two strategies ultimately proved unsuccessful, that does not

mean that they were not sound trial strategies based on the case counsel had to defend.

Even “debatable” trial tactics do not establish ineffective assistance of counsel. State v.

Leonard, 104 Ohio St. 3d 54, 2004-Ohio-6235, 818 N.E.2d 229, ¶ 146.                 And trial

counsel’s strategy was far from debatable, being likely his best argument for acquittal

based on the evidence presented by the state.

       {¶20}    Finally, Ridder argues that it was ineffective for trial counsel to fail to

object to the statements and comments made by the prosecutor. But none of the

statements were improper. And merely failing to object to a few leading questions is not

ineffective assistance. There is value, from a trial-strategy perspective, to not objecting

to every de minimis violation during the course of a trial. See State v. Conway, 108 Ohio
7
                     O HIO F IRST D ISTRICT C OURT OF A PPEALS


St.3d 214, 2006-Ohio-791, 842 N.E.2d 996, ¶ 168; State v. Holloway, 38 Ohio St. 3d 239,

244, 527 N.E.2d 831 (1988). The fact-finder may perceive objections to be disruptive

and annoying, and an objection may draw unwanted attention to an issue that might

pass without the jury’s notice absent the objection. See State v. Campbell, 69 Ohio St. 3d
38, 53, 630 N.E.2d 339 (1994); State v. Mundt, 115 Ohio St. 3d 22, 2007-Ohio-4836, 873
N.E.2d 828, ¶ 90. As a result, “competent counsel may reasonably hesitate to object in

the jury’s presence.” Campbell at 53.

       {¶21}    This reasoning goes for objections during closing arguments as well. A

reasonable attorney may decide not to interrupt his opponent’s closing argument. State

v. Campbell, 90 Ohio St. 3d 320, 339, 738 N.E.2d 1178 (2000). In addition, Ridder has

failed to demonstrate that, but for these comments and the leading questions, the

outcome would have been different. See Bradley at 142.

       {¶22}    Since Ridder has failed to show that a Crim.R. 29 motion would have

succeeded, that the admission of the video recording and the failure to object to the

prosecutor’s questions or comments was not sound trial strategy, or that the outcome of

his trial would have been different in any event, he has failed to establish that his counsel

was ineffective. We overrule his third assignment of error.

                                   Sufficiency/Weight

       {¶23}     Ridder’s fourth assignment of error is that his convictions were based on

insufficient evidence and against the manifest weight of the evidence.            When an

appellant challenges the sufficiency of the evidence, we must determine whether the

state presented adequate evidence on each element of the offense. State v. Thompkins,

78 Ohio St. 3d 380, 386, 678 N.E.2d 541 (1997). On the other hand, when reviewing

whether a judgment is against the manifest weight of the evidence, we must determine




                                             8
                     O HIO F IRST D ISTRICT C OURT OF A PPEALS


whether the jury clearly lost its way and created a manifest miscarriage of justice. Id. at

387.

       {¶24}    S.W.’s testimony was enough to establish the elements of all four rape

counts and the GSI count. She testified that it hurt when he put his finger in her, that

he would “wiggle” his finger when it was inside her, and that she knew that he had

put his finger inside her because he had “opened” her and she could feel it. She

described his penis as a “fat noodle” with a hole at the end, and said that he would

“wiggle” it when he put it in her mouth. She said that it tasted “nasty” and that she

would gargle with water afterward to get rid of the taste. As the trial court noted, her

testimony went far beyond what a then seven-year-old girl would have been able to

discuss—even with “coaching.”

       {¶25}    And, while S.W. said that the events occurred in Kentucky when

interviewed by Westgate, at trial the state was careful to ask her only about things that

happened in the Delhi home. And, based on the testimony about where the family had

lived on different dates, it was clear that the events that S.W. described had occurred in

Hamilton County, Ohio. The fact that S.W.’s mother was addicted to and actively using

heroin, cocaine, and prescription pain pills, and was a chronic liar does not change this.

And while Ridder points to the fact that there was no physical evidence to establish the

claims, both a doctor from the Mayerson Center and Detective Macaluso testified that

the lack of physical evidence is actually common in this type of case.

       {¶26}    The state presented sufficient evidence to prove that, on at least two

occasions, Ridder had digitally penetrated S.W.’s vagina or anus, forced S.W. to perform

fellatio on him, engaged in cunnilingus with S.W., and forced S.W. to grab his penis with

her hand. This was sufficient to establish the four counts of rape and one count of GSI of




                                             9
                     O HIO F IRST D ISTRICT C OURT OF A PPEALS


which he was found guilty. And those guilty findings were not against the manifest

weight of the evidence. We overrule Ridder’s fourth assignment of error.

                        Ridder was Properly Sentenced to Life
                                   Without Parole

       {¶27}    Finally, Ridder argues that the trial court imposed “excessive consecutive

prison terms without make the requisite Ohio statutory sentencing findings.” We

disagree.

       {¶28}    Ridder first argues that the trial court imposed the maximum sentences

on each count without properly considering the purposes and principles of sentencing or

any of the factors set forth in R.C. 2929.11(B) and 2929.12(A)-(E). This court will only

modify or vacate a sentence if it clearly and convincingly finds that either the record does

not support the mandatory sentencing findings or the sentence is otherwise contrary to

law. State v. White, 2013-Ohio-4225, 997 N.E.2d 629, ¶ 11 (1st Dist.).

       {¶29}    The court was not required to make findings or to give reasons for

imposing the maximum term of confinement. See White at ¶ 8 (noting that 2011

Am.Sub.H.B. No. 86, Section 2 repealed statutory provisions requiring findings for

maximum sentences). Nor was the court required to make findings concerning the R.C.

2929.11 felony-sentencing purposes and principles or the 2929.12 seriousness-and-

recidivism factors. See State v. Kalish, 120 Ohio St. 3d 23, 2008-Ohio-4912, 896 N.E.2d
124, ¶ 17. And in the absence of an affirmative demonstration by Ridder to the contrary,

we may presume that the court considered those objectives and factors. See id. at fn. 4;

State v. Hendrix, 1st Dist. Hamilton Nos. C-150194 and C-150200, 2016-Ohio-2697, ¶

51.

       {¶30}    Ridder next argues that the trial court did not comply with R.C.

2929.14(C)(4) when imposing consecutive sentences. But the trial court did not order



                                            10
                     O HIO F IRST D ISTRICT C OURT OF A PPEALS


the sentences to be served consecutively—either during the sentencing hearing or in the

sentencing entry. In fact, the trial court was silent in both places on the issue of whether

the terms were to be served consecutively or concurrently. When a court’s entry is silent

as to whether a consecutive or concurrent term applies, the sentences are to be served

concurrently. See R.C. 2929.41(A).

       {¶31}    As Ridder has demonstrated no error in the imposition of the sentences

he received in this matter, we overrule his fifth assignment of error.

                                       Conclusion

       {¶32}    Having considered and overruled all five of Ridder’s assignments of

error, we affirm the judgment of the trial court.

                                                                         Judgment affirmed.

CUNNINGHAM, P.J., and DEWINE, J., concur.


Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                             11